DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a single claim which claims both an apparatus and a method, is directed to non-statutory subject matter. The claim is directed into both a "process" and a "machine," and overlaps two different statutory classes. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benjebbour [US 2015/0373601] in view of Freda [US 2018/0092017].
As claims 1, 8 and 17, Benjebbour a radio access method, applied to a New Radio (NR) wireless backhaul base station, the method comprising performing wireless signal measurement on candidate donor base stations to obtain a measurement result, wherein the NR wireless backhaul base station communicates with each candidate donor base station through an air interface, and each candidate donor base station connects to a macro base station through a wired backhaul link [Fig 11 discloses a system comprises a macro base station, Ref 11 for coupling with small base stations, Ref 12 via wire, Ref 20 measures the quality of the signals that received from Ref 12 using wireless, Fig 7, Ref S105, Fig 10, Ref S304,  Par. 0057]; selecting at least one target donor base station from among the candidate donor base stations according to the measurement result [Fig 7, Ref S107 and Fig 10, Ref S305, Par. 0058, 0077].  However, Benjebbour fails to disclose what Freda discloses transmitting an access 
Since, a method and system for requesting a resource from a relay station is well known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for send a request for resource to relay in order to exchange data between remote and base station via a relay station as disclosed by Freda into the teaching of Benjebbour.  The motivation would have been to extend the network.
As claims 2, 9 and 19, Benjebbour discloses each candidate donor base station connects to a macro base station through a wired backhaul link [Fig 11].  However, Benjebbour fails to disclose what Freda discloses comprising: before performing the wireless signal measurement on the candidate donor base stations to obtain the measurement result, receiving a broadcast message from at least one donor base station, wherein the broadcast message of each donor base station carries indication information used for indicating whether each donor base station connects to the macro base station through the backhaul link [Fig 7, Ref 704 is broadcast before measurement, Ref 708]; and determining, according to the broadcast message of each donor base station, the donor base stations that connect to the macro base station through the backhaul link as the candidate donor base stations [Fig 7, Ref 708 determining if Ref 702 or 720 can relay data to Ref 722].

	As claims 3, 10 and 20, Freda discloses receiving an access response from each target donor base station, wherein each access response carries the radio resource allocated by each target donor base station to the NR wireless backhaul base station [Fig 7. Ref 716].
As claims 4, 18 and 21, Benjebbour discloses a method and system for accessing a base station [Fig 11] but failing to disclose what Freda discloses receiving an access request from a New Radio (NR) wireless backhaul base station, wherein the access request is used for requesting the target donor base station to allocate a radio resource to the NR wireless backhaul base station, and the NR wireless backhaul base station communicates with the target donor base station through an air interface [Fig 7 discloses Ref 702 receives access request for a resource to convey data from Ref 718 to 722 via wireless]; and determining according to the access request whether to permit access requested by the NR wireless backhaul base station [Fig 7, Ref 702 determines if the request is accepted by Ref 702].
Since, a method and system for requesting a resource from a relay station is well known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for send a request for resource to relay in order to exchange data between 
As claims 5 and 12, Benjebbour discloses each candidate donor base station connects to a macro base station through a wired backhaul link [Fig 11].  However, Benjebbour fails to disclose what Freda discloses before receiving the access request from the NR wireless backhaul base station, base station to allocate a radio resource to the NR wireless and transmitting a broadcast message, wherein the broadcast message carries indication information used for indicating whether the target donor base station connects to a macro base station through a backhaul link [Fig 7, Ref 704].
Since, a method and system for requesting a resource from a relay station is well known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for broadcasting an allowed relay message from relay stations as disclosed by Freda into the teaching of Benjebbour.  The motivation would have been to extend the network.
As claims 6 and 13, Freda discloses determining according to the access request whether to permit the access requested by the NR wireless backhaul base station comprises forwarding the access request to a macro base station [Fig 7, Ref 712]; receiving an access decision message for the access request from the macro base station [Fig 7, Ref 714]; and determining according to the access decision message whether to permit the access requested by the NR wireless backhaul base station [Fig 7, Ref 718 determines if Ref 716 is accepted/rejected message].
[Fig 7, Ref 722 and 702 allocate resource for Ref 710 to convey data], and transmitting an access response to the NR wireless backhaul base station, wherein the access response carries the radio resource allocated by the target donor base station to the NR wireless backhaul base station [Fig 7, Ref 716 and 714, accepted], or in response to determining that the access requested by the NR wireless backhaul base station is not permitted, transmitting an access failure message to the NR wireless backhaul base station, wherein the access failure message carries indication information used for indicating that the NR wireless backhaul base station is
not permitted to access the target donor base station [Fig 7, Ref 714 and 716, Rejected].
As claim 22, Benjebbour  discloses a communication system implementing the method of claim 1, comprising the NR wireless backhaul base station and the target donor base stations [Fig 11].  However, Benjebbour fails to disclose what Freda discloses the selected one target donor base station is configured to receive the access request from the NR wireless backhaul base station, wherein the access request is used for requesting the target donor base station to allocate a radio resource to the NR wireless backhaul base station, and the NR wireless backhaul base station communicates with the target donor base station through the air interface [Fig 7, Ref 702 for receiving a request from Ref 718 and allocates resource for 718 to communication with Ref 722]; and determine according to the access request whether to permit access requested by the NR wireless backhaul base station [Fig 7, Ref 702 determines if accepting or rejecting the request]; wherein the NR wireless backhaul base station is configured connect to multiple donor base stations simultaneously to increase coverage and performance of 5G NR network, and is deployed without relying on optical fibers [Fig 7 is multi-hop wireless between the mobiles without using fiber in order to extend coverage].
Since, a method and system for requesting a resource from a relay station is well known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for send a request for resource to relay in order to exchange data between remote and base station via a relay station as disclosed by Freda into the teaching of Benjebbour.  The motivation would have been to extend the network.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim [US 2016/0219475] discloses a small base coupling to macro base station via wireline.
Martin [US 2018/0138965] discloses selecting a relay for exchanging data with base station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414